IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CAROL ANN SIMMONS,                        : No. 251 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
ALL ABOUT SMILES & ASSOCIATES             :
(DR. DAVID ZIPNOCK, DDS),                 :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.